        1:20-cv-01050-JBM-TSH # 1             Page 1 of 22                                               E-FILED
                                                                      Monday, 03 February, 2020 01:54:37 PM
                                                                               Clerk, U.S. District Court, ILCD




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS

                                                       :
 SHERRY L. CLEMONS and JANETTE                         :   CIVIL ACTION FILE NO. 1:20-cv-1050
 SCOTT, on behalf of themselves and others             :
 similarly situated,                                   :
                                                       :
         Plaintiffs,                                   :   COMPLAINT – CLASS ACTION
                                                       :
 v.                                                    :
                                                       :   JURY TRIAL DEMANDED
 STATE FARM MUTUAL AUTOMOBILE                          :
 INSURANCE COMPANY                                     :
                                                       :
         Defendant.                                    :
                                                   /

       Plaintiffs Sherry L. Clemons (“Plaintiff Clemons”) and Janette Scott (“Plaintiff Scott”)

(hereinafter, collectively referred to as “Plaintiffs”), individually and on behalf of all others

similarly situated, alleges on personal knowledge, investigation of counsel, and on information

and belief, as follows:


                                      NATURE OF ACTION

       1.       Plaintiffs bring this action for statutory damages, injunctive relief, and other legal

and equitable remedies, resulting from the illegal actions of State Farm Mutual Automobile

Insurance Company (hereinafter referred to as “State Farm” ) in negligently, knowingly, and/or

willfully contacting Plaintiffs and Class Members on their cellular telephones without their prior

express consent within the meaning of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. (hereinafter referred to as the “TCPA”). Defendant has violated the TCPA by contacting

Plaintiffs and Class Members on their cellular telephones for non-emergency purposes via an
            1:20-cv-01050-JBM-TSH # 1         Page 2 of 22




 “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), without their prior

 express consent within the meaning of the TCPA.

         2.      This Class Action Complaint also relates to State Farm’s conduct of making

 telemarketing calls through third parties in the absence of an adequate “do not call” policy or

 training. Because telemarketing campaigns generally place calls to hundreds, thousands, or even

 millions of potential customers en masse, Plaintiffs bring this action on behalf of a proposed

 nationwide class of other persons who received illegal telemarketing calls from or on behalf of

 Defendant, in violation of 47 U.S.C. §227(c) and 47 CFR 64.1200(d).

         3.      Finally, some of the calls at issue in the case were made to some individuals

 despite their presence on the National Do Not Call Registry. Thus, Plaintiff Clemons brings

 claims against Defendant for violations of 47 U.S.C. §227(c) and 47 CFR 64.1200(c).

                                              PARTIES

         4.      Plaintiff Sherry L. Clemons is, and at all times mentioned herein was, an

 individual citizen of Missouri.

         5.      Plaintiff Janette Scott is, and at all times mentioned herein was, an individual

 citizen of Missouri.

         6.      State Farm is the parent company of a series of interrelated insurance and

 financial services companies. State Farm is a Delaware corporation with corporate headquarters

 in Bloomington, Illinois.

                                   JURISDICTION AND VENUE

       7.        The Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005 (“hereinafter referred to as CAFA”) codified as 28 U.S.C. 1332(d)(2). The matter in


                                                   2
            1:20-cv-01050-JBM-TSH # 1          Page 3 of 22




controversy exceeds $5,000,000, in the aggregate, exclusive of interest and costs, as each member

of the proposed Class of thousands is entitled to up to $1,500.00 in statutory damages for each call

that has violated the TCPA. Further, Plaintiffs allege national classes, which will result in at least

one Class member from a different state.

       8.        This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

       9.        This Court has personal jurisdiction over State Farm because the company has its

headquarters and principal place of business in the State of Illinois.

       10.       Venue is proper in the United States District Court for the Central District of

Illinois because defendants are deemed to reside in any judicial district in which they are subject to

personal jurisdiction at the time the action is commenced, and because State Farm is

headquartered in the Central District of Illinois.

                                         TCPA Background

         11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

 No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

         12.     The TCPA makes it unlawful “to make any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using an

 artificial or prerecorded voice … to any telephone number assigned to a … cellular telephone

 service.” See 47 U.S.C. § 227(b)(1)(A)(iii).




                                                     3
        1:20-cv-01050-JBM-TSH # 1            Page 4 of 22




       13.     No person or entity . . . may [i]nitiate, or cause to be initiated, any telephone call

that includes or introduces an advertisement or constitutes telemarketing,or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

       14.     “[P]rior express written consent means an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

to the person called advertisements or telemarketing messages using an automatic telephone

dialing system or an artificial or prerecorded voice, and the telephone number to which the

signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

§ 64.1200(f)(8).

       15.     On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed

that autodialed and prerecorded message calls to a wireless number are permitted only if the calls

are made with the “prior express consent” of the called party. In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991 (“FCC Declaratory

Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43 Communications Reg. (P&F) 877, 2008 WL

65485 (F.C.C.) (2008).

       16.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of … section 227(b) … that

are committed by third-party telemarketers.” In the Matter of The Joint Petition Filed by DISH

Network, LLC, the United States of America, and the States of California, Illinois, North

Carolina, and Ohio for Declaratory Ruling Concerning the Telephone Consumer Protection Act


                                                  4
        1:20-cv-01050-JBM-TSH # 1            Page 5 of 22




(TCPA) Rules, et al., CG Docket No. 11-50, 28 F.C.C.R. 6574, 6574 (¶ 1) (May 9, 2013) (“May

2013 FCC Ruling”).

       17.     More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. 28 F.C.C.R. at 6586 (¶ 34).

       18.     The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

       [A]pparent authority may be supported by evidence that the seller allows the outside sales
       entity access to information and systems that normally would be within the seller’s
       exclusive control, including: access to detailed information regarding the nature and
       pricing of the seller’s products and services or to the seller’s customer information. The
       ability by the outside sales entity to enter consumer information into the seller’s sales or
       customer systems, as well as the authority to use the seller’s trade name, trademark and
       service mark may also be relevant. It may also be persuasive that the seller approved,
       wrote or reviewed the outside entity’s telemarketing scripts.

28 F.C.C.R. at 6592 (¶ 46).

       19.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships … through discovery, if they are not independently privy to such

information. “ Id. at 6592-93 (¶ 46). Moreover, evidence of circumstances pointing to apparent

authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden

of demonstrating that a reasonable consumer would not sensibly assume that the telemarketer

was acting as the seller's authorized agent.” Id. at 6593 (¶ 46).




                                                 5
        1:20-cv-01050-JBM-TSH # 1            Page 6 of 22




The TCPA’s Requirement That Entities Have Sufficient Policies
In Place Prior to Making Telemarketing Calls

       20.     The TCPA specifically required the FCC to “initiate a rulemaking proceeding

concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

       21.     The FCC was instructed to “compare and evaluate alternative methods and

procedures (including the use of … company-specific ‘do not call systems …)” and “develop

proposed regulations to implement the methods and procedures that the Commission determines

are most effective and efficient to accomplish purposes of this section.” Id. at (c)(1)(A), (E).

       22.     Pursuant to this statutory mandate, the FCC established company-specific “do not

call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

       23.     These regulations are codified at 47 CFR 64.1200(d)(1)-(7).

       24.     Specifically, these regulations require a company to keep a written policy,

available upon demand, for maintaining a do-not-call list, train personnel engaged in

telemarketing on the existence and use of its internal do-not-call list, and record and honor “do

not call” requests for no less than five years from the time the request is made. 47 CFR §

64.1200(d)(1, 2, 3, 6).

       25.     This includes the requirement that “[a] person or entity making a call for

telemarketing purposes must provide the called party with the name of the individual caller, the

name of the person or entity on whose behalf the call is being made, and a telephone number or

address at which the person or entity can be contacted.” 47 C.F.R. 64.1200(d)(4).




                                                  6
        1:20-cv-01050-JBM-TSH # 1            Page 7 of 22




       26.     These policies and procedures prohibit a company from making telemarketing

calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

       27.     Accordingly, all telemarketing calls violate the TCPA, unless Defendant can

demonstrate that it has implemented the required policies and procedures.

The National Do Not Call Registry

       28.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       29.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       30.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

The Rise of Automated Calling and Complaints Associated with Them

       31.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       32.     “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer


                                                  7
        1:20-cv-01050-JBM-TSH # 1            Page 8 of 22




Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       33.     In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       34.     The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

       35.     Even more recently, a technology provider combating robocalls warned that

nearly half of all calls to cell phones next year will be fraudulent. Press Release, First Orion,

Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019,

https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-

by-2019-300711028.html




                                                  8
        1:20-cv-01050-JBM-TSH # 1              Page 9 of 22




                                   FACTUAL ALLEGATIONS

Plaintiff Clemons

        36.     Plaintiff Clemons is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).

        37.     Plaintiff Clemons has had her cell phone number, (314) XXX-8140, registered

with the National Do Not Call List since 2005.

        38.     On or about June 2019, Plaintiff received a telephone call to her cell phone, (314)

XXX-8140 from telephone number (314) 300-9100. Plaintiff picked up the call and heard a long

period of “dead air” before hearing the voice of a live operator.

        39.     On information and belief, the long pause at the beginning of a call is indicative

of a call being placed using an automated dialer being used in “predictive dialing mode.” The

pause represents the period of time during which the system detects that the recipient has picked

up the call and redirects the call to a live operator.

        40.     Once the call was connected to a live operator, an individual informed Plaintiff

that State Farm has low insurance rates in her area and attempted to solicit her to switch her

insurance carrier to State Farm.

        41.     Plaintiff was listed on a policy provided by State Farm, purchased and maintained

by her husband, seven years ago. Plaintiff has had no contact with State Farm since, nor has she

asked to be solicited by State Farm.

        42.     At the end of that call, Plaintiff asked to receive no additional calls from State

Farm.




                                                   9
        1:20-cv-01050-JBM-TSH # 1              Page 10 of 22




        43.       On information and belief, the (314) 300-9100 number is associated with

Bradford O’Neal, a State Farm Agent in Creve Coeur, Missouri.

        44.       Plaintiff has received numerous calls from (314) 300-9100 since receiving the

first call, at a rate of approximately once per month. At the end of every call answered, Plaintiff

asked to not receive any other calls from the number. To date, these requests have not been

honored.

        45.       In fact, the calls were so incessant that the Plaintiff blocked the telephone number,

(314) 300-9100.

Plaintiff Scott

        46.       Plaintiff Scott is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).

        47.       On or about March 2019, Plaintiff received a telephone call to her cell phone,

(314) XXX-2208 from telephone number (314) 843-7722. Plaintiff picked up the call and heard

a long period of “dead air” before hearing the voice of a live operator.

        48.       On information and belief, the long pause at the beginning of a call is indicative

of a call being placed using an automated dialer being used in “predictive dialing mode.” The

pause represents the period of time during which the system detects that the recipient has picked

up the call and redirects the call to a live operator.

        49.       Once the call was connected to a live operator, an individual informed Plaintiff

that State Farm has low insurance rates in her area and attempted to solicit her to switch her

insurance carrier to State Farm.




                                                   10
         1:20-cv-01050-JBM-TSH # 1            Page 11 of 22




         50.     Plaintiff has no prior dealings with State Farm, nor asked to be solicited by State

Farm.

         51.     On information and belief, the (314) 843-7722 number is associated with Scott

Clayton, a State Farm Agent in St. Louis, Missouri.1

         52.     During the period of March and April 2019, Plaintiff has received at least three

calls from the same telephone number, delivering the same message. On at least two occasions,

Plaintiff requested that she not receive any more call from this number or from State Farm.

         53.     Plaintiff received at least one call after requesting to be put on a Do Not Call List.

Defendant State Farm and their Agents

         54.     Defendant State Farm is a “person” as the term is defined by 47 U.S.C. § 153(39).

         55.     The purpose of State Farm agents is to serve State Farm by soliciting applications

for insurance from consumers on behalf of State Farm.

         56.     In furtherance of that goal, State Farm agents were, and are, authorized to perform

telemarketing.

         57.     State Farm maintains interim control over its agents’ actions, both as to

telemarketing and other activities.

         58.     For example, State Farm directs the content of its agents’ advertising. All

advertising that directly or indirectly identifies State Farm, such as call scripts, must be approved

prior to use by its agents.

         59.     Similarly, State Farm sometimes even helps pay for its agents advertising, but

retains absolute and unilateral control over how this happens.


1
    https://www.statefarm.com/agent/us/mo/saint-louis/scott-clayton-2q3ns82xwgf

                                                   11
        1:20-cv-01050-JBM-TSH # 1           Page 12 of 22




        60.    State Farm also issues to its agents manuals, forms, records, computer and

electronic files, equipment and other materials, supplies and services, which agents are expected

and directed to use and follow.

        61.    However, although State Farm requires use of these materials and information, it

maintains strict control over the information’s use and dissemination. State Farm even retains

ownership of these materials.

        62.    State Farm directs the geographical area that its agents may take credit and earns

fees for.

        63.    Indeed, State Farm specifically retains the right to place whatever limitations it

pleases upon what applications for insurance its agents are permitted to submit to State Farm.

        64.    At all relevant times, State Farm had the interim right to instruct its agents not to

submit applications for insurance that were obtained through telemarketing.

        65.    The calls received by Plaintiffs utilized State Farm’s “trade name, trademark and

service mark[s],” as discussed in the May 2013 FCC Ruling. As such, the telemarketer or

telemarketers is an apparent or actual agent of State Farm.

        66.    State Farm cloaked its agents with apparent authority to enter into advertising

arrangements on its behalf, including lead generation telemarketing through Variable.

        67.    State Farm filed a formal petition with the Federal Communications Commission

in 2005 on behalf of its agents, asking for a declaratory ruling under the TCPA.

        68.    The petition asked that the Commission issue a ruling that State Farm could

“graft” its Existing Business Relationship exemption to the National Do Not Call Registry




                                                 12
          1:20-cv-01050-JBM-TSH # 1          Page 13 of 22




prohibitions, so as to permit its agents to make telemarketing calls, just like State Farm could.

State Farm’s petition was granted.

          69.   The significance of the petition, and the ruling, was that State Farm placed the

public on notice that its agents would be making calls on its behalf, and that State Farm agents

would be treated under the TCPA just as if State Farm itself would be if it were making the calls

itself.

          70.   In other words, State Farm cloaked its agents in apparent authority specifically as

to legal relations between its agents and the public, pursuant to the TCPA.

          71.   The telephone number that the telemarketer or telemarketers, acting on behalf of

State Farm, called Plaintiffs with an “automatic telephone dialing system,” was assigned to a

cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

          72.   Plaintiffs did not provide their “prior express consent” allowing the telemarketer,

telemarketers, or State Farm to place telephone calls to Plaintiffs’ cellular phone utilizing an

“artificial or prerecorded voice” or placed by an “automatic telephone dialing system,” within the

meaning of 47 U.S.C. § 227(b)(1)(A).

          73.   The telemarketer or telemarketers, acting on behalf of State Farm, did not make

telephone calls to Plaintiffs’ cellular phones “for emergency purposes” utilizing an “artificial or

prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A).

          74.   The telemarketer or telemarketers, acting on behalf of State Farm, did not employ

an “automatic telephone dialing system,” to make telephone calls to Plaintiffs’ cellular phones

“for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).




                                                 13
       1:20-cv-01050-JBM-TSH # 1             Page 14 of 22




        75.     The calls made by the telemarketer or telemarketers, acting on behalf of State

Farm, to Plaintiffs’ cellular phones placed by an “automatic telephone dialing system” for non-

emergency purposes and in the absence of Plaintiffs’ prior express consent, violated 47 U.S.C.

§ 227(b)(1)(A).

        76.     Under the TCPA, the burden is on State Farm to demonstrate that Plaintiffs and

class members provided prior express consent within the meaning of the statute.

        77.     State Farm acted willfully, knowingly, and without regard to the TCPA when it

initiated the calls described above.

        78.     The telemarketer or telemarketers, acting on behalf of State Farm, made calls

without having or properly maintaining an Internal Do Not Call list, as demonstrated by the fact

that requests made by the named Plaintiffs for calls to stop were not heeded.

        79.     The telemarketer or telemarketers, acting on behalf of State Farm, made calls

without regard to whether the numbers contracted were on the Do Not Call list, as demonstrated

by the fact that Plaintiff Clemons received calls.

        80.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiffs and the other call recipients because they were frustrating, obnoxious, annoying, were a

nuisance and disturbed the solitude of Plaintiffs and the class.

                               CLASS ACTION ALLEGATIONS

        81.     Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully stated herein.


                                                 14
       1:20-cv-01050-JBM-TSH # 1             Page 15 of 22




       82.     Plaintiffs bring this action on behalf of themselves and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23(b)(2) and/or (b)(3).

       83.     Plaintiffs propose the following Class definitions, subject to amendment as

appropriate:

       Autodialer Class: All persons in the United States who, within four years prior to
       the commencement of this litigation until the class is certified, received one or more
       calls made with an automated telephone dialing system on their cellular telephone
       from or on behalf of State Farm.

       Internal Do Not Call Class: All persons in the United States who from four years prior
       to the filing of this action until the class is certified: (1) Defendant (or an agent acting on
       behalf of Defendant) called (2) with two or more telemarketing calls in a 12-month
       period.

       National Do Not Call Class: All persons in the United States who, from four years prior
       to the filing of this action: (1) Defendant (or an agent acting on behalf of Defendant)
       made (2) two or more telemarketing calls (3) promoting Defendant’s products or
       services; (4) to a residential phone number that was listed on the National Do Not Call
       Registry for at least 30 days before the first call; and (5) within any twelve-month period.


       84.     Plaintiff Scott is a member of, and will fairly and adequately represent and protect

the interests of, the Autodialer and Internal Do Not Call Classes. Plaintiff Clemons is a member

of, and will fairly and adequately represent and protect the interests of, the Autodialer, Internal

Do Not Call, and National Do Not Call Classes. Neither Plaintiff has any interests that conflict

with any of the class members.

       85.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       86.     Plaintiffs and all members of the Classes have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

                                                 15
       1:20-cv-01050-JBM-TSH # 1             Page 16 of 22




the use of their cell phone battery, and the intrusion on their cellular telephone that occupied it

from receiving legitimate communications.

       87.     This Class Action Complaint seeks injunctive relief and money damages.

       88.     The Classes as defined above is identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

       89.     Plaintiffs do not know the exact number of members in the Class, but Plaintiffs

reasonably believe Class members number, at minimum, in the thousands.

       90.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       91.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       92.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       93.     There are numerous questions of law and fact common to Plaintiffs and to the

proposed Classes, including but not limited to the following:

               (a) whether Defendant utilized an automatic telephone dialing system to send
                   calls to the members of the Autodialer Class;

               (b) whether Defendant made calls to Plaintiffs and members of the Classes
                   without first obtaining prior express written consent to make the calls;

               (c) whether Defendant maintained a written “do not call” policy;

               (d) whether Defendant maintained a “do not call” list;

               (e) whether Defendant trained its employees or agents engaged in telemarketing
                   on the existence and usage of any “do not call” policy;

                                                  16
         1:20-cv-01050-JBM-TSH # 1          Page 17 of 22




               (f) whether Defendant recorded or honored “do not call” requests;

               (g) whether Defendant systematically made multiple telephone calls to Plaintiff
                   Clemons and members of the National Do Not Call Registry class

               (h) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (i) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

         94.   As persons who received non-emergency telephone calls made using an automated

telephone dialing system without their prior express consent within the meaning of the TCPA,

Plaintiffs assert claims that are typical of each member of the Autodialer Class who also received

such phone calls.

         95.   As persons who two or more telemarketing calls in a twelve month period, Plaintiffs

assert claims that are typical of each member of the INDC Class who also received such phone

calls.

         96.   As a person who two or more telemarketing calls in a twelve month period, to a

telephone number that is registered on the National Do Not Call List, Plaintiff Clemons asserts

claims that are typical of each member of the National NDC Class who also received such phone

calls

         97.   Plaintiffs have retained counsel with substantial experience in prosecuting

complex litigation and class actions, and especially TCPA class actions. Plaintiffs and their

counsel are committed to vigorously prosecuting this action on behalf of the other members of

the Classes and have the financial resources to do so.

         98.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

                                                17
          1:20-cv-01050-JBM-TSH # 1          Page 18 of 22




adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

          99.    The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          100.   Plaintiffs are not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                  FIRST CAUSE OF ACTION
                 Statutory Violations of the Telephone Consumer Protection Act
                                      (47 U.S.C. 227, et seq.)
                                on behalf of the Autodialer Class

          101.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth

herein.

          102.   State Farm violated the TCPA by sending, or causing to be sent via an agent, calls

using made using an automated telephone dialing system to the cellular telephones of Plaintiffs

and members of the Class without their prior express written consent.

          103.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiffs and

Class members are entitled to an award of $500 in statutory damages for each and every violation

of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          104.   Insofar as Defendant engaged in willful and/or knowing violations of 47 U.S.C.

§ 227 et seq., Plaintiffs and each member of the Class is entitled to treble damages of $1,500 for

each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)

          105.   Plaintiffs and Class members are also entitled to and do seek injunctive relief

prohibiting the Defendant from advertising their goods or services, by calling cellular telephone

numbers except for emergency purposes, using a pre-recorded voice in the future.

                                                  18
          1:20-cv-01050-JBM-TSH # 1          Page 19 of 22




                                SECOND CAUSE OF ACTION
                 Statutory Violations of the Telephone Consumer Protection Act
                                      (47 U.S.C. 227, et seq.)
                                   on behalf of the IDNC Class

          106.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth

herein.

          107.   Defendant placed numerous calls for telemarketing purposes to Plaintiffs’ and

IDNC Class Members’ telephone numbers.

          108.   Defendant did so despite not having a written policy pertaining to “do not call”

requests.

          109.   Defendant did so despite not having such a policy available “upon demand.”

          110.   Defendant did so despite not training its personnel on the existence or use of any

internal “do not call” list.

          111.   Defendant did so despite not recording or honoring “do not call” requests.

          112.   Defendant placed two or more telephone calls to Plaintiffs and IDNC Class

Members in a 12-month period.

          113.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiffs and

IDNC Class members are entitled to an award of $500 in statutory damages for each and every

violation of the statute, pursuant to 47 U.S.C. § 227(c)(5).

          114.   In addition, insofar as the Court finds that Defendant engaged in willful and/or

knowing violations, Plaintiffs and IDNC Class Members are entitled to an award of treble damages

in an amount up to $1,500 telephone call, pursuant to 47 U.S.C. § 227(c)(5).




                                                  19
       1:20-cv-01050-JBM-TSH # 1             Page 20 of 22




                                 THIRD CAUSE OF ACTION
                Statutory Violations of the Telephone Consumer Protection Act
                                     (47 U.S.C. 227, et seq.)
                             on behalf of the National DNC Class

       115.     Plaintiff Clemons incorporates by reference the foregoing allegations as if fully set

forth herein.

       116.     The Defendant violated the TCPA by (a) initiating telephone solicitations to

persons and entities whose telephone numbers were listed on the Do Not Call Registry, or (b) by

the fact that others made those calls on its behalf. See 47 U.S.C. § 227(c); 47 C.F.R.

§ 64.1200(c)(2).

       117.     The Defendant’s violations were negligent and/or knowing.

       118.     As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff

Clemons and National DNC Class members are entitled to an award of $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(c)(5).

       119.     In addition, insofar as the Court finds that Defendant engaged in willful and/or

knowing violations, Plaintiff and National DNC Class Members are entitled to an award of treble

damages in an amount up to $1,500 telephone call, pursuant to 47 U.S.C. § 227(c)(5).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Classes, pray for the

following relief:

       A.       Injunctive relief prohibiting Defendant from advertising its goods or services by

calling cellular telephone numbers except for emergency purposes, using an automated telephone

dialing system, in the future.




                                                 20
       1:20-cv-01050-JBM-TSH # 1            Page 21 of 22




       B.      As a result of the Defendant’s willful and/or knowing violations of 47 U.S.C.

§ 227(b)(1), Plaintiffs seek for themselves and each Class $1,500 for each and every violation of

the TCPA;

       C.      As a result of Defendant’s statutory violations of 47 U.S.C. § 227(b)(1), Plaintiffs

seeks for themselves and each Class member $500 in statutory damages for each and every

violation of the TCPA;

       D.      As a result of the Defendant’s willful and/or knowing violations of 47 U.S.C.

§ 227(c) and 47 C.F.R. 64.1200(d), Plaintiffs seek for themselves and each Class member treble

damages, as provided by statute, of $1,500 for each and every violation of the TCPA;

       E.      As a result of Defendant’s statutory violations of 47 U.S.C. § 227(c) and 47

C.F.R. 64.1200(d), Plaintiffs seek for themselves and each Class member $500 in statutory

damages for each and every violation of the TCPA;

       F.      As a result of the Defendant’s willful and/or knowing violations of 47 U.S.C.

§ 227(c) and 47 C.F.R. 64.1200(c), Plaintiffs seek for themselves and each Class member treble

damages, as provided by statute, of $1,500 for each and every violation of the TCPA;

       G.      As a result of Defendant’s statutory violations of 47 U.S.C. § 227(c) and 47

C.F.R. 64.1200(d), Plaintiffs seek for themselves and each Class member $500 in statutory

damages for each and every violation of the TCPA;

       H.      An award of attorneys’ fees and costs to counsel for Plaintiffs and the Class as

permitted by law or in equity;

       I.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing appropriate Classes as the Court deems appropriate, finding


                                                21
       1:20-cv-01050-JBM-TSH # 1             Page 22 of 22




that Plaintiffs are proper representatives of the Classes, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Classes;

       J.      Such other relief as the Court deems just and proper.


                                       JURY DEMAND

       Plaintiffs request a jury trial as to all claims of the complaint so triable.

Dated: February 3, 2020                PLAINTIFFS, on behalf of themselves
                                       and others similarly situated,

                                       By: /s/ Michael J. Boyle, Jr.

                                       Michael J. Boyle, Jr. (admitted to the Bar of the C.D.Ill.)
                                       Email: mboyle@meyerwilson.com
                                       Matthew R. Wilson (admitted to the Bar of the C.D.Ill.)
                                       Email: mwilson@meyerwilson.com
                                       MEYER WILSON CO., LPA
                                       1320 Dublin Road, Suite 100
                                       Columbus, OH 43215
                                       Telephone: (614) 224-6000
                                       Facsimile: (614) 224-6066

                                       Anthony Paronich (pro hac vice to be filed)
                                       Email: anthony@paronichlaw.com
                                       PARONICH LAW, P.C.
                                       350 Lincoln Street, Suite 2400
                                       Hingham, MA 02043
                                       Telephone: (617) 485-0018
                                       Facsimile: (508) 318-8100




                                       Attorneys for Plaintiffs and the Proposed Classes




                                                  22
